Citation Nr: 0943126	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


ISSUES

1.  Entitlement to service connection for lipomas.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for dizziness secondary 
to a service-connected disorder.

5.  Entitlement to service connection for depression 
secondary to a service-connected disorder.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
conjunctivitis.

7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
defective hearing.

8.  Entitlement to a grant of total disability based on 
individual unemployability (TDIU).

9.  Entitlement to an effective date earlier than November 1, 
2006, for a disability rating of 50 percent for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to 
June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision, 
which denied service connection for lipomas, fibromyalgia, 
and sleep apnea, and which denied the Veteran's request to 
reopen previously denied claims for residuals of a back 
injury, and conjunctivitis; on appeal from an August 2006 
rating decision, which denied service connection for 
depression and dizziness, including as secondary to the 
Veteran's service-connected migraine headaches disorder.  The 
case is also on appeal from November 2007 rating decision, 
which denied the Veteran's request for TDIU; found that new 
and material evidence had not been submitted to reopen claims 
for service connection for defective hearing and 
conjunctivitis, and which increased the rating for the 
Veteran's service-connected migraine headaches disorder from 
30 percent to 50 percent effective November 1, 2006.  These 
decisions were issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  

In September 2005 the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
Little Rock, Arkansas.  The transcript of that hearing is of 
record.

In September 2006, the Board issued a decision denying the 
Veteran's claims for service connection for lipomas, 
fibromyalgia, and sleep apnea.  The Board also denied the 
Veteran's request to reopen previously denied claims for 
service connection for residuals of a back injury and service 
connection for conjunctivitis.  The Veteran appealed the 
Board's September 2006 decision to the Court of Appeals for 
Veterans' Claims (Court).

In a December 2007 Joint Motion for a Partial Remand the 
parties moved that the issues of new and material evidence 
for residuals of a back injury, and service connection for 
lipomas, fibromyalgia, and sleep apnea be remanded for 
further development.  The appellant also notified the Court 
that he no longer wished to pursue the issue of whether new 
and material evidence had been submitted to reopen his claim 
for entitlement to service connection for conjunctivitis.  

In January 2008, the Court granted the parties Joint Motion 
for remand of the issues of service connection for 
fibromyalgia, sleep apnea, and lipomas, and the issue of 
whether the Veteran's claim for service connection for 
residuals of a back injury should be reopened.  The Court 
then dismissed the issue of whether new and material evidence 
had been submitted to reopen the Veteran's claim for service 
connection for conjunctivitis.  

In correspondence received by the RO in June 2008 the 
Veteran, through his attorney, filed a notice of disagreement 
with a November 2007 denial by the RO of the Veteran's 
request to reopen his claim for service connection for 
conjunctivitis.  In January 2009 the RO issued a statement of 
the case regarding this issue.  In March 2009 the Veteran's 
representative advised that the Veteran was appealing the 
November 2007 denial of his claim for conjunctivitis.  
Therefore, the Board now has jurisdiction over that issue.

In August 2008, pursuant to the parties December 2007 Joint 
Motion for Remand, the Board remanded the issues of service 
connection for lipomas, fibromyalgia, sleep apnea, dizziness, 
and depression to the RO for further development.  The RO 
also remanded the issue as to whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a back disability.

In a rating decision dated in February 2009, the RO granted 
service connection for chronic lumbar strain without 
radiculopathy (claimed as residuals, back injury).  Service 
connection for residuals of a back injury having been 
granted, that issue is no longer on appeal.

The Board notes that in a January 2009 RO Report of Contact 
that the Veteran raised the issue of "color blindness in the 
left eye."  The Board also notes that in correspondence 
dated in January and February 2009, the Veteran raised claims 
of service connection for high blood pressure, diabetes 
mellitus, acid reflux, poor vision, obesity, sexual 
dysfunction, a left ankle disorder, schizophrenia, dry mouth 
and throat secondary to medication, and constipation 
secondary to medication.  There were also claims for 
increased ratings for migraine headaches and bilateral 
tinnitus which were raised.  These claims, which have not 
been adjudicated, are referred back to the RO for appropriate 
action.


REMAND

Correspondence from the Veteran in February 2009 included an 
authorization for "any/all" medical records from a H. M. 
P., MD, Veteran's private treating physician.  The Veteran 
noted that these records pertain to "any/all" medical 
conditions.  The Board observes that records from the 1980's 
to 2003 from this physician are of record.  In a November 
2008 letter, however, Dr. H.M. P. stated that he treated the 
Veteran for multiple conditions, which included but were not 
limited to fibromyalgia, hypertension, gastroesophageal 
reflux disease, chronic low back pain, diabetes mellitus, 
depression, and a history of multiple lipoma, status post 
multiple excisions.  Unfortunately, a request has not been 
made to get updated records from Dr. H.M. P.  Remand in 
compliance with 38 C.F.R. § 3.159(c)(1) is therefore 
warranted.  

With respect to the Veteran's application to reopen claims of 
service connection or defective hearing and conjunctivitis, 
the Board should send the Veteran VCAA notice which is in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

In July 2009, the Veteran's private attorney submitted 
additional argument concerning the claims on appeal.  She 
argues that the Veteran's lipomas are due to trauma he 
sustained in service, namely the fall in which he injured his 
back.  There is a medical question as to whether there is a 
link between the two.  As such, the Board finds that a VA 
examination, to include an opinion is necessary.

The Board observes that the Veteran was given a VA 
examination in relation to his claim of service connection 
for fibromyalgia.  The examiner stated, in essence, that on 
examination he did not have signs of fibromyalgia; however, 
he noted the diagnoses of fibromyalgia of record.  Although 
the examiner provided an opinion, the opinion is not adequate 
to adjudicate the claim of service connection.  In this 
regard, the examiner did not specifically state whether any 
complaints or incidents of service, is related to the 
postservice diagnoses of fibromyalgia.  Therefore, the claims 
file should be submitted back to the physician who conducted 
the February 2009 examination.

In addition, in its August 2008 remand the Board ordered that 
the Veteran be scheduled for a videoconference hearing with 
regard to his appeal for service connection for depression 
and service connection for dizziness.  There is no evidence 
that this was done.  Remand in accordance with Stegall v. 
West is thus warranted.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998) (remand by the Board confers upon the Veteran, 
as a matter of law, the right to compliance with the Board's 
remand order).  Since the claims file is being returned it 
should be updated to include any VA treatment records 
compiled since April 2009.  See 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a February 2009 rating decision, the RO granted service 
connection for a low back disability and assigned a 10 
percent rating.  In July 2009, the Veteran's representative 
submitted argument expressing disagreement with the assigned 
10 percent rating.  The RO has not issued a statement of the 
case which addresses this issue and the Board finds that a 
remand for this action is necessary.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:


1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claims to reopen the previously 
disallowed service connection claim for 
defective hearing and the claim for 
service connection for conjunctivitis.  
The notice letter should inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and the information and evidence the 
veteran is expected to provide.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The veteran should also 
be provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claims of service 
connection is reopened and granted. 

2.  Request treatment records, pursuant 
to the Veteran's February 2009 
authorization, from Dr. H. M. P., and 
associate these records with the claims 
file.  These records should include 
records from 2003 to the present, as well 
as any records which were not previously 
submitted prior to 2003.

3.  Associate with the claims file any VA 
treatment records pertaining to the 
Veteran's disabilities on appeal dating 
from April 2, 2009.  If no such records 
exist, that fact should be noted in the 
claims file.  Also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of this 
remand provided that any necessary 
authorization forms are completed.  

4.  Schedule the Veteran for an 
appropriate examination to address 
whether the etiology of the lipomas is 
related to service.  In this regard, the 
examiner should specifically state 
whether any postservice lipomas is 
related to service, to specifically 
include the fall in which he injured his 
back or to any other injury that he 
sustained in service.  The physician 
should provide a complete rationale for 
all opinions given.

5.  Send the claims file to the VA 
physician who conducted the February 2009 
VA examination pertaining to 
fibromyalgia.  Ask the physician to 
annotate his report to include a 
discussion/opinion as to whether the 
postservice diagnoses of fibromyalgia are 
related to service, to include any 
complaints or incidents of service.  If 
the physician who conducted the February 
2009 examination is not available, 
schedule the Veteran for an examination, 
to include an opinion which addresses the 
above.  A complete rationale must be 
provided for all opinions given.

6.  Schedule the Veteran for a Board 
hearing, by videoconference, regarding 
the Veteran's appeal for service 
connection for dizziness secondary to his 
service-connected migraine headaches 
disorder and service connection for 
depression secondary to migraine 
headaches and tinnitus, and provide 
adequate notice to the Veteran of said in 
accordance with 38 C.F.R. § 19.76.  

7.  The RO should also issue the veteran 
and his representative (if any) a 
statement of the case on the issue of a 
higher rating for the service-connected 
low back disability, currently rated 10 
percent disabling.  The veteran and his 
representative should be given the 
opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  

8.  After completion of all of the above, 
readjudicate all of the issues on appeal.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  The SSOC must 
include a discussion of any newly added 
evidence since the last SOC/SSOC.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



